Case 8:20-cv-03290-PJM Document 9-28 Filed 11/16/20 Page 1 of 4

Exhibit 6
Case 8:20-cv-03290-PJM Document 9-28 Filed 11/16/20 Page 2 of 4

From: David L. Koche <dkoche@barnettbolt.com>

Sent: Thursday, October 29, 2020 8:40 AM

To: Levander, Andrew

Ce: Steiner, Neil; ‘Gibbs, Thomas’; ‘Stephen Neuwirth’
Subject: RE: Response to the purported notice of intent to sell

Confirmed. Thank you

 

David L. Koche
A E Attorney at Law

IR GOD Barnett Kirkwood Koche Long & Foster, P.A.

601 Bayshore Boulevard, Suite 700
OC
ON

FO

AD
die

E Tampa, FL 33606
Tel.: (813) 253-2020 ext. 111
Fax: (813) 251-6711

TE R E-mail: dkoche@barnettboit.com

Website: www.BarnettBolt.com

AAD

 

mp
NOL

 

Confidentiality Note:

The information contained in this electronic mail is legally privileged and confidential, intended only for the use of the individual or entity named above If
the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this communication is
strictly prohibited. If you recetve this communication in error, please notify us immediately by telephone (collect) at (813) 253-2020 and return the orginal
message to us at the above listed address via electronic mail. We will reimburse you for telephone expenses involved. Thank you

From: Levander, Andrew [mailto:andrew.levander@dechert.com]
Sent: Thursday, October 29, 2020 8:37 AM

To: David L. Koche

Cc: Steiner, Neil; Gibbs, Thomas; Stephen Neuwirth

Subject: Re: Response to the purported notice of intent to sell

Understood. Just so we don’t have a silly argument later, please confirm 11:59pm on November 9,2020 is the mutually
agreed expiration of the 15 day period under Section 7 of the Shareholders Agreement. | expect to be back to you well
before then.

Andrew J. Levander

Dechert LLP

1095 Avenue of the Americas
New York, New York 10036

+1 212-698-3683 Direct
andrew levander@dechert.com
dechert.com

On Oct 29, 2020, at 7:48 AM, David L. Koche <dkoche@barnettbolt.com> wrote:

[EXTERNAL EMAIL]
Case 8:20-cv-03290-PJM Document 9-28 Filed 11/16/20 Page 3 of 4

We agree to the time period (November 9" is, as we discussed, the deadline to respond to
the 15 days set forth in the Notice), but if you do not believe it is a valid Notice we would rather
know sooner than later (and certainly would strongly dispute the same as it meets all of the
requirements set forth in section 7 of the Stockholders Agreement).

   

 

David L. Koche

Attorney at Law

Barnett Kirkwood Koche Long & Foster, P.A.

601 Bayshore Boulevard, Suite 700
<amage001.png> Tampa, FL 33606

Tel.: (813) 253-2020 ext. 111

Fax: (813) 251-6711

E-mail: dkoche@barnettbolt.com
Website: www.BarnettBolt.com

 

Confidentiality Note

The information contained in this electronic mail is legally privileged and confidential, intended onty for the use of the individual or
entity named above If the reader of this message is not the intended recipient, you are hereby notified that any dissemination,
distr bution, or copying of this communication is strictly prohibited. if you receive this communication in error, please notify us
immediately by telephone (collect) at (813) 253-2020 and return the original message to us at the above listed address via electronic
mail We will reimburse you for telephone expenses involved Thank you

From: Levander, Andrew [mailto:andrew.levander@dechert.com]
Sent: Wednesday, October 28, 2020 3:14 PM

To: David L. Koche; 'Gibbs, Thomas'

Cc: Steiner, Neil

Subject: Response to the purported notice of intent to sell

 

Andrew J. Levander

Dechert LLP

1095 Avenue of the Americas
New York, New York 10036
+1 212-698-3683 Direct

dechert.com
Case 8:20-cv-03290-PJM Document 9-28 Filed 11/16/20 Page 4 of 4

This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or
privileged. If you are not the intended recipient, do not read, copy or distribute the e-mail or any

attachments. Instead, please notify the sender and delete the e-mail and any attachments. Thank
you.

 

 

This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or privileged. If
you are not the intended recipient, do not read, copy or distribute the e-mail or any attachments. Instead, please
notify the sender and delete the e-mail and any attachments. Thank you.
